Citation Nr: 0200014	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for eye disability.

2. Entitlement to service connection for leg and knee 
disabilities.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the spine.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left arm disability.

5. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in July 2000, a statement of the case was issued in August 
2000, and a substantive appeal was received in September 
2000.  The veteran testified at a Board hearing at the RO in 
June 2001.


FINDINGS OF FACT

1. Eye disability was not manifested during the veteran's 
military service or for many years after such service, nor 
is eye disability otherwise related to the veteran's 
military service.

2. Disability of the legs and knees was not manifested during 
the veteran's military service or for many years after 
such service, nor is disability of the legs and knees 
otherwise related to the veteran's military service.  

3. By decision dated in November 1962, the Board denied 
service connection for cervical disc syndrome or other 
disability of the back.  

4. By decision dated in March 1996, the Board denied service 
connection for migratory traumatic arthritis of the back.  

5. Evidence received subsequent to the Board's November 1962 
and March 1996 decisions is cumulative or redundant and is 
not, either by itself or in connection with other evidence 
of record, so significant that it must be considered to 
fairly decide the merits of the veteran's underlying claim 
of entitlement to service connection for disability of the 
spine.


CONCLUSIONS OF LAW

1. Eye disability was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2. Leg and knee disabilities were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection 
for disability of the spine.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001), 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the issues dealing with eye disability, 
disabilities of the legs and knees, and disability of the 
spine, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
statements and testimony from the veteran and his friend and 
employer, VA treatment records, private treatment records, 
and service medical records.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to these particular issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with these claims. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service-connected disability benefits.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Claims for Service Connection Generally 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In connection with the eye disability claim, it should also 
be noted that in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  

Eye Disability.

After reviewing the record, the Board concludes that the 
clear preponderance of the evidence is against entitlement to 
service connection for eye disability.  Despite the veteran's 
contentions, service medical records do not document any 
complaints or medical findings of eye disability.  At the 
time of induction examination in May 1942, clinical 
examination of the eyes revealed no abnormalities, and 
uncorrected vision was reported as 20/20 in the right eye and 
20/30 in the left eye.  The veteran's separation medical 
examination in January 1946 noted uncorrected vision of 
either 20/20 or 20/40 (the second number is not entirely 
clear) in the right eye and 20/40 in the left eye.  Clinical 
examination revealed no abnormalities of the eye.  While it 
appears that there may have been some decrease in visual 
acuity during service, as noted earlier, such a decrease due 
to refractive error is not a disability for VA purposes.  
Moreover, it is uncertain whether there was in fact any 
decrease in visual acuity during service in view of a VA 
examination in December 1947 which showed uncorrected visual 
acuity of 20/30 in the right eye and 20/20 in the left eye.  
Further, clinical examination at the time of the December 
1947 VA examination revealed no eye abnormalities. 

Medical evidence of record does not document eye problems 
until the 1990's, many years after the veteran's discharge 
from service in 1946.  Significantly, the record includes 
numerous medical reports dated from the 1950's on in 
connection with other disorders, but no eye complaints were 
recorded in those records.  

VA outpatient treatment records in March 1992 noted 
complaints of double vision.  In December 1993 complaints of 
diplopia for many years "(5 at least)" were reported.  In 
February 1996, cataracts were shown on eye examination, but 
were considered not yet operable.  An attending note in March 
1999 noted a history of intermittent esotropia and complaints 
of decreased visual acuity in both eyes.  The veteran 
underwent cataract removal surgery of the left eye in April 
1999.

In November 1999, the veteran filed an initial claim for 
service connection for an eye condition.  With his claim, the 
veteran submitted a letter, dated in August 1999, from a 
friend, who knew him from 1943 to 1944 in England.  She 
stated that the veteran had "trouble with his eyes" during 
this period.

The totality of the evidence supports the conclusion that no 
eye disability was manifested during service or for many 
years thereafter.  While the Board recognizes the August 1999 
statement from an individual who knew the veteran in 1943 and 
1944, her recollection (more than 50 years after the fact) 
that the veteran had trouble with his eyes is not persuasive 
in light of the fact that trained medical professionals were 
unable to detect any eye disorders during service and no such 
disorders were found upon VA examination almost two years 
after service.  The Board also acknowledges the veteran's 
testimony regarding not being able to qualify as a pilot when 
isophoria was noted during service examination.  However, his 
testimony in this regard is not only not supported by any 
other evidence of record, but is actually refuted by the 
report of his service entrance and discharge examinations 
which affirmatively show that no eye abnormalities were noted 
.

In sum, the preponderance of the evidence is against a 
finding that any current disorder of the eyes is related to 
the veteran's military service.  In reaching this 
determination, the Board has reviewed the evidence of record 
which includes medical records dated in the 1990's which show 
current eye disorders.  However, it is the complete absence 
of any persuasive supporting evidence of eye disorders for 
many years after service which compels the conclusion that 
none of the current eye disorders are in any manner related 
to service.  While a special VA eye examination has not been 
conducted, such an examination is not necessary to decide the 
veteran's claim in view of this lack of any competent 
evidence of eye disability during service or for many years 
after service.  In such a case, the Board finds that neither 
an examination or an etiology opinion is necessary.  38 
C.F.R. § 3.159(c)(4).  To conduct an examination and request 
an opinion in a case such as this would involve pure 
speculation on the examiner's part, further delay the 
veteran's claim, and impose an additional burden on VA with 
no benefit flowing to the veteran. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue.  38 U.S.C.A. § 5107(b).

Leg and Knee Disabilities.

The Board further finds that the preponderance of the 
evidence is against a finding that any current disability of 
the legs and/or knees is related to the veteran's military 
service.  While service medical records appear to document 
complaints of clicking of his left knee on flexion in 
September 1945, X-ray examination at that time showed no 
demonstrable bone or joint change.  Moreover, the veteran's 
separation medical examination in January 1946 noted no 
defects of the legs or knees.  Further, VA examination in 
December 1947 did not document any pertinent complaints or 
findings.  It therefore appears that any knee symptomatology 
during service was acute in nature and resolved without 
leaving residual disability.  

Such a conclusion is further supported by the overall record 
which shows no post-service evidence of knee complaints until 
1962 when a diagnosis of hydrosynovitis of the knees was 
made.  A February 1962 clinical entry lists a history of 
arthritis of the knees for the past five years, but there are 
no medical records actually showing a diagnosis of arthritis.  
At any rate, even assuming for the sake of argument that 
arthritis may have been manifested in 1957, such a diagnosis 
more than 10 years after the veteran's discharge from service 
does not suggest any link to service in light of the negative 
findings on discharge examination in 1946 and the lack of 
persuasive evidence of any continuity of knee symptomatology 
from 1946 to 1957.  

At the June 2001 Board hearing, the veteran testified that he 
noted clicking in his knee during service.  He stated that he 
was confined to the guardhouse and four sergeants threw him 
down the stairs of the barracks for several days.  
Transcript pp. 7-8.  The veteran testified that his legs were 
weak and he felt like he was going to collapse and he 
reported popping in one knee.  Transcript pp. 10-11.  
However, even assuming the veteran's testimony to be 
credible, there is no evidence to support any finding that 
any disability of the legs or knees was manifested during 
service or for many years thereafter.  

Accordingly, assuming for the sake of argument that the 
veteran suffers current disability of the legs and/or knees, 
the clear preponderance of the evidence is against a finding 
that such disability is in any manner related to his military 
service in the 1940's.  While the veteran may have noted 
popping in the knee during service, an x-ray study at that 
time was negative, and trained medical personnel did not note 
any disability of the legs and/or knees at the time the 
veteran was discharged from service.  It is not enough that 
an individual suffer an injury during service.  It must be 
shown that there is a current disability resulting from such 
injury.  Assuming for the sake of argument that the clicking 
experienced by the veteran was caused by some knee injury or 
disorder, the fact that no chronic knee disorder was noted on 
discharge or for many years thereafter suggests that any such 
inservice symptomatology was acute in nature and not 
representative of chronic disability.  As the preponderance 
of the evidence is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) are not applicable. 

Disability of the Spine.

Review of the record reveals that the veteran has advanced 
claims at various times over the years for disabilities of 
the spine.  By rating decision in February 1962, the RO 
denied service connection for cervical disc syndrome with 
radiculitis.  By rating decision in May 1962, the RO 
confirmed and continued the previous rating decision, 
including consideration of both low back and cervical spine 
conditions.  In November 1962, the Board found that the 
"veteran's cervical disc syndrome or other disability of the 
back" was not incurred in or aggravated by service.  By 
rating decision in November 1992, the RO denied service 
connection for migratory traumatic arthritis of the back as a 
result of the service-connected fusion of the left middle 
finger.  The veteran appealed this decision to the Board.  
In March 1996, the Board denied service connection for 
migratory traumatic arthritis of the back.  

It does not appear that the veteran appealed the Board's 
decisions to the United States Court of Appeals for Veterans 
Claims.  As such, the Board decisions are final.  38 U.S.C.A. 
§§ 7103, 7104.  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108. 

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board notes here that it is not entirely clear whether 
the RO viewed the veteran's current claim as a claim to 
reopen under the new and material evidence analysis.  
However, even if the RO determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

After considering the record, the Board finds that no new and 
material evidence has been received in connection with the 
spinal disability claim.  The prior final decisions were 
essentially based on findings that no injury or disorder of 
any segment of the spine was manifested during the veteran's 
military service.  In connection with the prior claims, the 
veteran put forth contentions that he injured his back in a 
jeep accident.  However, service medical records, including 
his discharge examination report, did not note any complaints 
or clinical findings related to the spine.  The veteran's 
claims were denied on the basis that any disorder(s) of any 
segment(s) of the spine were first manifested after service 
and were unrelated to any injury or incident during service. 

In connection with his current attempt to reopen his claim, 
the veteran has again offered contentions that he injured his 
back as a result of a jeep accident during service.  However, 
he has presented no new evidence to support this contention.  
He has also offered testimony that he may have injured his 
back after being thrown down steps by guards while he was 
incarcerated during service.  However, to the extent that 
this may be a new contention, the Board nevertheless does not 
view it as new and material evidence in view of the fact that 
it does not attack the basis of the prior final decisions 
which was that no spine disorder was documented during 
service or for many years thereafter.  A few outpatient 
reports documenting back complaints in the 1990's have been 
received, but such evidence of current back symptomatology 
adds nothing new to the record.  Moreover, although a friend 
indicated in an August 1999 letter that she knew the veteran 
in 1943 and 1944 and that the veteran was always complaining 
about pain in his back and legs, the Board does not view that 
letter as new and material evidence since it is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The prior final decisions 
considered implicit contentions by the veteran that back 
problems began during his service, and the August 1999 letter 
therefore adds nothing new to the record.  At the time of the 
prior decisions, the veteran was also claiming that his back 
pain began during service and, as noted earlier, the prior 
denials were based on the totality of the evidence which 
nevertheless showed no back disorder during service or for 
many years thereafter. 

In sum, the Board finds that the veteran's claim of 
entitlement to service connection for disability of the spine 
has not been reopened.  



ORDER

Entitlement to service connection for eye disability is not 
warranted.  Entitlement to service connection for leg and 
knee disabilities is not warranted.  The veteran's claim of 
entitlement to service connection for disability of the spine 
has not been reopened.  To this extent, the appeal is denied.  


REMAND

With regard to the remaining two issues, the Board finds that 
further action at the RO level is required before the Board 
may properly proceed with appellate review. 

Prior claims advanced in terms of traumatic arthritis of the 
left arm and shoulders and as radiculitis of the upper 
extremities were denied by Board decisions in November 1962, 
March 1996, and August 1997.  The current left arm claim 
would appear to be governed by these prior final decisions to 
some extent.  It is not clear whether the RO considered the 
current left arm claim under the new and material analysis or 
as an original claim, although it appears that the RO did 
acknowledge some of the prior final decisions.  At any rate, 
at the June 2001 Board hearing, the veteran offered testimony 
to the effect that he also has suffered chain saw injuries to 
the left upper extremity due to accidents caused by his 
service-connected left middle finger disability.  
Clarification is necessary as well as any development action 
required by the Veterans Claims Assistance Act of 2000.  

With regard to the increased rating for left middle finger 
disability issue, the Board believes that a VA rating 
examination is necessary, not only to ascertain the current 
level of disability, but also to explore the claimed 
relationship between the service-connected left middle finger 
disability and the claimed left upper extremity disorder(s).   


Accordingly, the case is REMANDED for the following actions:

1. The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and 
implementing regulations is accomplished.  
In this regard, the veteran and his 
representative should be requested to 
furnish any additional information he may 
have regarding the claimed chain saw 
injuries, such as treatment records, 
witness statements, etc.  He should also 
be asked to identify any medical 
treatment records pertaining to his 
service-connected left middle finger 
disability which have not already been 
made of record.  Appropriate follow-up 
action by the RO should be undertaken to 
ensure that all available pertinent 
evidence is made of record. 

2. The RO should arrange for an appropriate 
examination of the veteran's left upper 
extremity and left middle finger.  The 
claims file should be made available to 
the examiner prior for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  All disorders of the 
left upper extremity found to be present 
should be clearly reported, and as to 
each such current left upper extremity 
disorder, the examiner should provide an 
opinion as to the etiology thereof, 
including any relationship to the 
service-connected left middle finger 
disability.  The examiner also should 
report the level of grip strength in the 
veteran's left hand and note any 
ability/inability to grasp items with 
that hand, including a chainsaw.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's left middle finger 
disability could result in an inability 
to control a chainsaw.

3. The RO should then review the entire 
record and adjudicate the claims for 
service connection for a left arm 
condition (under a new and material 
evidence analysis or under an original 
claim analysis, as the RO finds 
appropriate) and for an evaluation in 
excess of 10 percent for service-
connected residuals of a fusion of the 
proximal interphalangeal joint of the 
left middle finger, including 
consideration of referral for an 
extraschedular evaluation.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



